DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 15 objected to because of the following informalities:  Applicant wrote “the method, the method” when it would appear as though Applicant may have meant to write --the method--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIM et al. (US 2019/0131810).

Lim discloses:
In regard to claim 1: (Currently Amended) 
A power receiving apparatus (Figs. 3, 4, & 6C Item 101) comprising: a CPU (Figs. 3, 4, & 6C Item 120 & Par. [0068]); and a memory storing a program (Figs. 3, 4, & 6C Item 130) which, when executed by the CPU (Figs. 3, 4, & 6C Item 120), causes the power receiving apparatus (Figs. 3, 4, & 6C Item 101) to function as: a communication unit (Figs. 3, 4, & 6C Items 614, & 178) that communicates connected to the power receiving apparatus (Figs. 3, 4, & 6C Item 101);an authentication unit (Figs. 3, 4, & 6C Items 611 & 130) that authenticates whether or not the power supply apparatus (Figs. 3, 4, & 6C Item 102) connected to the power receiving apparatus (Figs. 3, 4, & 6C Item 101) is a predetermined power supply  apparatus (Figs. 3, 4, & 6C Item 102 & Par. [0093]) based on an authentication communication with the power supply apparatus (Figs. 3, 4, & 6C Item 102 & Par. [0093]) performed by the communication unit (Figs. 3, 4, & 6C Items 102, 614 & 178 & Par. [0093]), wherein the authentication by the authentication unit is not performed in a case where the authentication communication is not performed by the communication unit (Figs. 3, 4, & 6C Items 102, 614 & 178 & Pars. [0093] & [0102] i.e. either if authentication is unsuccessful, or if connection terminals are not connected then no authentication communication could be performed); and a control unit (Figs. 3, 4, & 6C Item 120) that, based on information relating to power which the power supply apparatus (Figs. 3, 4, & 6C Item 102) is capable of supplying (Figs. 3, 4, & 6C Item 120 & Par. [0093] i.e. transfers potential power levels), determines whether or not to perform the and controls the communication unit so as to perform the authentication communication in a case where it is determined that the authentication communication is to be performed and not to perform the authentication communication in a case where it is determined that the authentication communication is not to be performed (Figs. 3, 4, & 6C Items 120, 422, 614, & 178 & Pars. [0078] & [0102]) it is determined that the power supply apparatus is the predetermined power supply apparatus) [,] in a case where the -2-Amendment for Application No.: 17/349729 Attorney Docket: 10204136US01 authentication communication is not performed by the communication unit (Figs. 3, 4, & 6C Items 120, & Par. [0102] i.e. when authentication is successful a first power is received, when authentication is unsuccessful a second adjusted power is available to be or not be supplied), and requests the power supply apparatus to supply second power in a case where the authentication communication is performed by the communication unit and the power supply apparatus is authenticated as the predetermined power supply apparatus by the authentication unit (Figs. 3, 4, & 6C Items 120, & Pars. [0093] & [0102] i.e. when authentication is successful a first power is received, when authentication is unsuccessful a second adjusted power is available to be or not be supplied).  

In regard to claim 2: (Original) 
The power receiving apparatus according to claim 1, wherein the control unit determines to perform the authentication communication in a case where one of a power, a voltage, or a current which the power supply apparatus is capable of supplying exceeds a predetermined threshold (Figs. 3, 4, & 6C Items 120, 102 & Par. [0097] i.e. when authentication is unsuccessful it is due to a threshold being too high or low requiring adjustment).  

In regard to claim 3: (Original) 
The power receiving apparatus according to claim 1, wherein supply of power from the power supply apparatus is performed in accordance with a USB Power Delivery standard (Fig 5 & Par. [0010]).  

In regard to claim 4:  (Original) 
The power receiving apparatus according to claim 1, wherein the authentication communication is performed in accordance with a USB Type- C Authentication standard (Fig 5 & Par. [0010]).  

In regard to claim 5: (Original) 
The power receiving apparatus according to claim 1, wherein the power receiving apparatus is capable of acting as a digital camera (Figs. 1 & 4 Item 180 & Par. [0040]).  

In regard to claim 6:  (Original)
 The power receiving apparatus according to claim 1, wherein the power receiving apparatus is capable of acting as a smartphone (Figs. 1 & 4 Item 180 & Par. [0040]).  


In regard to claim 7:  (Original) 
The power receiving apparatus according to claim 1, wherein the power receiving apparatus is capable of acting as a game console, a robot, or a drone (Fig. 4 Item 101 i.e. a phone is capable of acting as a game console).  

In regard to claim 8:  (Currently Amended) 
A method of controlling a power receiving apparatus (Figs. 3, 4, & 6C Item 101) comprising a communication unit (Figs. 3, 4, & 6C Items 614, & 178) that communicates with a power -3-Amendment for Application No.: 17/349729 Attorney Docket: 10204136US01 supply apparatus (Figs. 3, 4, & 6C Item 102) connected to the power receiving apparatus (Figs. 3, 4, & 6C Item 101), the method comprising: authenticating whether or not the power supply apparatus (Figs. 3, 4, & 6C Item 102) connected to the power receiving apparatus (Figs. 3, 4, & 6C Item 101) is a predetermined power supply apparatus (Figs. 3, 4, & 6C Item 102 & Par. [0093]) based on an authentication communication with the power supply apparatus (Figs. 3, 4, & 6C Item 102 & Par. [0093]) performed by the communication unit (Figs. 3, 4, & 6C Items 102, 614 & 178 & Par. [0093]), wherein the authentication by the authentication unit is not performed in a case where the authentication communication is not performed by the communication unit (Figs. 3, 4, & 6C Items 102, 614 & 178 & Pars. [0093] & [0102] i.e. either if authentication is unsuccessful, or if connection terminals are not connected then no authentication communication could be performed); and determining, based on information relating to thcontrolling the communication unit so as to perform the authentication communication in a case where it is determined in the determining that the authentication communication is to be performed and not to perform the authentication communication in a case where it is determined in the determining that the authentication communication is not to be performed (Figs. 3, 4, & 6C Items 120, 422, 614, & 178 & Pars. [0078] & [0102]); requesting the power supply apparatus to supply first power regardless of whether or not it is determined in the determining that the power supply apparatus (Figs. 3, 4, & 6C Item 102) is the predetermined power supply apparatus[,] in a case where the authentication communication is not performed by the communication unit (Figs. 3, 4, & 6C Items 120, & Par. [0102] i.e. when authentication is successful a first power is received, when authentication is unsuccessful a second adjusted power is available to be or not be supplied); and requesting the power supply apparatus (Figs. 3, 4, & 6C Item 102) to supply second power in a case where it is determined in the determining that the authentication communication is performed by the communication unit and the power supply apparatus is authenticated in the authenticating as the predetermined power supply apparatus (Figs. 3, 4, & 6C Items 120, & Pars. [0093] & [0102] i.e. when authentication is successful a first power is received, when authentication is unsuccessful a second adjusted power is available to be or not be supplied).  

In regard to claim 9:   (Original) 
The method according to claim 8, further comprising: -4-Amendment for Application No.: 17/349729 Attorney Docket: 10204136US01 performing the authentication communication in a case where one of a power, a voltage, or a current which the power supply apparatus is capable of supplying exceeds a predetermined threshold (Figs. 3, 4, & 6C Items 120, 102 & Par. [0097] i.e. when authentication is unsuccessful it is due to a threshold being too high or low requiring adjustment).  

In regard to claim 10:   (Original) 
The method according to claim 8, wherein supply of power from the power supply apparatus is performed in accordance with a USB Power Delivery standard (Fig 5 & Par. [0010]).  

In regard to claim 11:   (Original) 
The method according to claim 8, wherein the authentication communication is performed in accordance with a USB Type-C Authentication standard (Fig 5 & Par. [0010]).  

In regard to claim 12:   (Original) 
The method according to claim 8, wherein the power receiving apparatus is capable of acting as a digital camera (Figs. 1 & 4 Item 180 & Par. [0040]).  

In regard to claim 13:  (Original) 
The method according to claim 8, wherein the power receiving apparatus is capable of acting as a smartphone (Figs. 1 & 4 Item 180 & Par. [0040]).  


In regard to claim 14:   (Original) 
The method according to claim 8, wherein the power receiving apparatus is capable of acting as a game console, a robot, or a drone (Fig. 4 Item 101 i.e. a phone is capable of acting as a game console).  

In regard to claim 15:   (Currently Amended)
 A non-transitory storage medium (Figs. 3, 4, & 6C Item 130 & Par. [0068]) that stores a program (Figs. 3, 4, & 6C Item 130 & Par. [0068]) causing a computer (Figs. 3, 4, & 6C Item 120 & Par. [0068]) to execute a method of controlling a power receiving apparatus (Figs. 3, 4, & 6C Item 101) comprising a communication unit (Figs. 3, 4, & 6C Items 614, & 178) that communicates with a power supply apparatus (Figs. 3, 4, & 6C Item 102) connected to the power receiving apparatus (Figs. 3, 4, & 6C Item 101), the method, the method comprising: authenticating (Figs. 3, 4, & 6C Items 611 & 130) whether or not the power supply apparatus (Figs. 3, 4, & 6C Item 102) connected to the power receiving apparatus (Figs. 3, 4, & 6C Item 101) is a predetermined power supply apparatus (Figs. 3, 4, & 6C Item 102 & Par. [0093]) based on an authentication communication with the power supply apparatus (Figs. 3, 4, & 6C Item 102 & Par. [0093]) performed by the communication unit (Figs. 3, 4, & 6C Items 102, 614 & 178 & Par. [0093]), -5-Amendment for Application No.: 17/349729 Attorney Docket: 10204136US01 wherein the authentication by the authentication unit is not performed in a case where the authentication communication is not performed by the communication unit (Figs. 3, 4, & 6C Items 102, 614 & 178 & Pars. [0093] & [0102] i.e. either if authentication is unsuccessful, or if connection terminals are not connected then no authentication communication could be performed); and determining, based on information relating to power which a power supply apparatus (Figs. 3, 4, & 6C Item 102) is capable of supplying (Figs. 3, 4, & 6C Item 120 & Par. [0093] i.e. transfers potential power levels), whether or not to perform thcontrolling the communication unit so as to perform the authentication communication in a case where it is determined in the determining that the authentication communication is to be performed and not to perform the authentication communication in a case where it is determined in the determining that the authentication communication is not to be performed (Figs. 3, 4, & 6C Items 120, 422, 614, & 178 & Pars. [0078] & [0102]); requesting the power supply apparatus to supply first power regardless of whether or not it is determined in the determining that the power supply apparatus is the predetermined power supply apparatus (Figs. 3, 4, & 6C Items 120, & Par. [0102] i.e. when authentication is successful a first power is received, when authentication is unsuccessful a second adjusted power is available to be or not be supplied) [,] in a case where the authentication communication is not performed by the communication unit; and requesting the power supply apparatus to supply second power in a case where it is determined in the determining that the authentication communication is performed by the communication unit and the power supply apparatus is authenticated in the authenticating as the predetermined power supply apparatus (Figs. 3, 4, & 6C Items 120, & Pars. [0093] & [0102] i.e. when authentication is successful a first power is received, when authentication is unsuccessful a second adjusted power is available to be or not be supplied).  

In regard to claim 16: (New) 
The power receiving apparatus according to claim 1, wherein the second power is larger than the first power (Figs. 3, 4, & 6C Items 120, 101 & Par. [0097] i.e. second power is able to be boosted or reduced).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MW
10/14/2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836